Citation Nr: 0928923	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Houston, Texas, which denied the Veteran's 
request to reopen his claim for service connection for PTSD 
on the grounds that no new and material evidence had been 
submitted.

In December 2007, the Board remanded the claim for further 
development, specifically to send him appropriate notice 
under the Veterans Claims Assistance Act of 2000 ("VCAA") 
with regard to what constitutes both "new" and "material" 
evidence necessary to reopen the previously denied claim.  
This was accomplished, and in June 2009, the Appeals 
Management Center ("AMC") issued a Supplemental Statement 
of the Case ("SSOC"), which continued to deny the Veteran's 
claim.  The claims folder has been returned to the Board for 
further appellate proceedings.

The Board further notes that on the October 2005 "Appeal to 
the Board of Veterans Appeals" form ("VA Form 9"), the 
Veteran did not indicate whether he wished to appeal all the 
issues addressed in the July 2004 rating decision or just 
some of the issues.  On the bottom of the form, he referred 
only to his disagreement with the denial to reopen his claim 
for service connection for PTSD; as such, the RO only 
readjudicated that claim and only certified that issue to the 
Board.  However, in a September 2008 letter, the Veteran 
indicated that he wished to pursue a new claim for service 
connection for tinnitus.  As such, this new claim is referred 
to the RO for appropriate action.

In addition, the Board notes that the medical evidence 
indicates that the Veteran has been diagnosed at various 
times during the course of this appeal with several mental 
disorders in addition to PTSD, including anxiety disorder 
NOS, dysthymia and depressive disorder NOS.  The United 
States Court of Appeals for Veterans Claims ("Court") has 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities, as the Veteran is seeking service connection 
for his symptoms as opposed to a specific diagnosed disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Unlike 
Clemons, however, this is not a case in which VA has failed 
to consider the issue of service connection for psychiatric 
disorders other than PTSD.  In this regard, the Board notes 
that, in August 2002, the RO determined that new and material 
evidence had not been received to reopen claims of 
entitlement to service connection for depression and anxiety.  
The decision was not appealed and became final.  Furthermore, 
during the pendency of this appeal, the Veteran has 
specifically and consistently identified his claim as being 
an attempt to reopen the previously denied claim of service 
connection for PTSD.  As the issues of entitlement to service 
connection for anxiety and depression were the subject of a 
separate, unappealed decision, the Board believes that this 
case is distinguishable from Clemons, and that the Board 
lacks jurisdiction to consider those issues.  Consequently, 
the Board further finds that the issue on appeal remains most 
appropriately characterized as being solely a claim of 
entitlement to service connection for PTSD


FINDINGS OF FACT

1.  An unappealed October 1999 rating decision denied the 
Veteran's claim for service connection for PTSD.

2.  Evidence associated with the claims file since the 
October 1999 rating decision is neither cumulative, nor 
redundant, and raises a reasonable possibility of 
substantiating the issue of entitlement to service connection 
for PTSD.

3.  The Veteran did not serve in combat, and his alleged in-
service stressors have not been verified.




CONCLUSIONS OF LAW

1.  The October 1999 rating decision which denied the 
Veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As this claim is being reopened, and considered on 
the merits, the Board finds that any error with respect to 
the Kent requirements is harmless.

The VCAA letter issued in July 2008 satisfied the remaining 
duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  That letter provided the Veteran with 
notice of the three (3) elements necessary to establish 
service connection.  The Veteran was informed of what is 
needed to substantiate a claim of service connection for 
PTSD, to include the requirement of establishing an in-
service stressor.  The Veteran was advised as to his and VA's 
responsibilities under the VCAA, and was made aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.

The July 2008 letter also advised the Veteran concerning how 
the disability rating and effective date elements of a claim 
are assigned.  As to any error in the timeliness of this 
notice, the record reflects that the claim was again 
readjudicated in a June 2009 SSOC.  Accordingly, the Board 
concludes that any failure to provide timely notice was 
harmless.  For these reasons, the Board finds no prejudice in 
proceeding with adjudication of the appeal.

        

b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
Veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  As will be 
discussed in greater detail below, the claims folder contains 
the Veteran's service personnel records, VA Medical Center 
("VAMC") treatment records, as well as his statements in 
support of his claim.  The Veteran has not submitted or 
referenced any outstanding, available service records that he 
wanted VA to obtain, or that he felt were relevant to the 
claim that have not already been obtained and added to the 
claims folder.  Nor has he submitted or referenced any 
outstanding medical treatment records that he wished to 
associate with his claim. 

The Board concludes that an examination is not needed because 
the only evidence indicating that an in-service stressor 
occurred is his own lay statements.  As will be discussed 
below, the Veteran's lay statements alone are not sufficient 
to corroborate the occurrence of an in-service stressor.  
Furthermore, there is no reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claims since a medical opinion also cannot verify the 
appellant's stressor statements nor provide evidence of past 
events.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II. Pertinent Law & Regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. §3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to DSM-
IV.  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV, as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard (e.g., whether a person's exposure 
to a traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Nonetheless, the Board notes that to be accepted as a 
stressor for VA purposes, a veteran's statement must 
indicate, with as much specificity as possible, the time, 
place and details of the claimed stressor.  A very 
generalized stressor statement will not be sufficient to 
support a claim for PTSD in a non-combat Veteran.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2008); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  This may be established 
through "recognized military citations or other supportive 
evidence."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id. Service department 
evidence that a veteran engaged in combat or that a veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau at 395-396; Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).  Because the question of whether a 
veteran was exposed to a stressor in service is a factual 
one, VA adjudicators are not bound to accept uncorroborated 
accounts of stressors or medical opinions based upon such 
accounts.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  It is important to 
note that, as stated by the Court, "[j]ust because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  

III.  New & Material Evidence

The first issue for resolution before the Board is whether 
new and material evidence has been submitted sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disability.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been submitted.
"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally sought service connection for PTSD in 
March 1999 based solely on his having served in a combat 
zone.  The RO denied the claim in an October 1999 rating 
decision based on the lack of a diagnosis of PTSD and the 
lack of evidence of either combat exposure or a corroborated 
in-service stressor.  In reaching these findings, the RO 
explained that the Veteran never responded to a request to 
submit a detailed description of the stressful incident(s) 
that he alleged caused his claimed disorder sufficient to 
permit verification of such.  

In March 2004, the Veteran submitted a claim to reopen his 
previously denied claim.  At that time, multiple VAMC 
treatment records that neither existed, nor were considered 
at the time of the prior denial were associated with the 
claims folder.  

The new evidence submitted since the October 1999 denial 
consists of mental health treatment reports showing that the 
Veteran had received treatment at the VAMC and had been 
diagnosed with PTSD.  As this information directly relates to 
the issue of whether the Veteran's current disorder was 
incurred in, or aggravated by active duty service, the Board 
concludes that it satisfies the low threshold requirement for 
new and material evidence.  As such, the Veteran's claim is 
reopened.

IV.  Analysis

The Veteran contends that he has PTSD as a result of being in 
a combat zone during service in Vietnam.  See PTSD 
questionnaire, August 1999.  However, as noted above, mere 
service in a combat zone does not establish that a Veteran 
engaged in combat with the enemy.  VAOPGCPREC 12-99 (Oct. 18, 
1999).  Significantly, in this case, the Board notes that the 
Veteran has never actually alleged personal involvement in 
combat action.  Rather, he seems to be merely claiming that 
the stress from serving in a war zone caused him to develop 
PTSD.  Although the Board notes that, in a September 2008 
letter regarding a claim for tinnitus, he mentioned that he 
felt that the disorder was the result of "all the shoting 
[sic] and blowing up things" (See Veteran's letter, 
September 2008), this statement in and of itself is not 
sufficient to prove that he was involved in combat, nor does 
it provide sufficient detail so as to allow for an attempt at 
verification of the alleged stressors.  

As an initial matter, the Board notes that Veteran's service 
personnel records reveal that in November 1968, he was sent 
to Vietnam for foreign service duty, where he served until 
June 1969, when he was discharged.  His DD 214 indicates a 
military operational specialty ("MOS") of 11B1P, or 
infantryman with parachutist qualification.  Although the 
Board acknowledges that infantryman are specifically trained 
for fighting on foot to engage the enemy, the attainment of 
this specialty in and of itself does not prove that a 
serviceman actually engaged in combat.  Rather, as previously 
noted, service department evidence that a veteran engaged in 
combat or was awarded a combat citation is required to prove 
combat service.  In this case, however, there is no evidence 
in the Veteran's service personnel records that he was 
involved in combat, and his DD 214 indicates that he was 
awarded no combat awards or citations.  Additionally, while 
the Board notes that he received the Vietnam Campaign Medal, 
this medal does not suggest personal participation in combat.  
As such, there is no evidence that he engaged in combat, and 
corroboration of his claimed stressor is required. 

As has been discussed above, the Veteran's lay testimony 
alone is not sufficient to establish the occurrence of the 
alleged stressors.  See Moreau, supra.  His alleged stressors 
have not been corroborated.  Absent evidence of combat 
participation or corroboration of a claimed stressor, service 
connection for PTSD must be denied.  

In reaching this conclusion, the Board considered that, in 
December 1968, he was referred to the NP clinic for 
psychiatric evaluation.  A note the following day indicates 
that an evaluation report was sent to his commanding officer, 
but provides no information as to the reason for the referral 
or a diagnosis.  Three months later, in February 1969, he was 
cited for being absent without leave ("AWOL") for five 
days.  He was also cited with missing unit movement through 
neglect.  In March 1969, he was again cited for a three-day 
AWOL.  His service treatment records indicate that in April 
1969, he was again referred for psychiatric evaluation for 
"moderate to severe character and behavior disorders with no 
motivation to adapt to [the] military."  There are no 
treatment records or reports showing any diagnosed condition.  
In June 1969, he received a special court-martial conviction 
with a suspension and was subsequently released from service 
with an honorable discharge.  Although his June 1969 
separation medical examination report shows that he was found 
to have "aggressiveness," the Board notes that this 
behavioral description is not a diagnosed disorder under the 
DSM-IV, and none of the other records demonstrate the onset 
of a specific acquired psychiatric disorder during service.  
Furthermore, nothing in these treatment records suggest that 
the Veteran was exposed to combat, or that any of the 
character and behavioral problems described at the time were 
in reaction to any of the stressors he has described.  Thus, 
the Board finds that the character and behavioral problems 
referenced in his treatment records do not service to 
establish the occurrence of the claimed stressors, or the 
onset of PTSD during service as a consequence of such 
stressors.  See 74 Fed. Reg. 14, 491-92 (March 31, 2009) 
[amending the provisions of 38 C.F.R. § 3.304(f) to indicate 
that, if the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor].

The Board is cognizant that that medical records dated since 
October 2002 do contain diagnoses of PTSD.  In this regard, 
the Board notes that treatment notes indicate that he was 
divorced and living alone and had been feeling better since 
getting a steady job.  He complained of problems sleeping 
with no known causes, however, it was noted that it was 
sometimes due to arm/shoulder discomfort.  He denied any 
anger control problems, but admitted irritability.  During a 
mental status examination, he was found to be well-groomed 
and cooperative with appropriate psychomotor activity, 
coherent speech and logical, goal-directed thought process, 
albeit still somewhat depressed.  It was noted, however, that 
there was no evidence of delusion or hallucinations, and his 
insight and judgment were intact.  He was diagnosed with 
anxiety disorder NOS (not otherwise specified) with "some 
PTSD" and depressive disorder NOS.  See VAMC treatment 
records, October 2002.  His Axis IV diagnoses (psychosocial 
and environmental problems) were unemployment and money owed 
for child support.  

During an outpatient psychotherapy session in December 2002, 
the Veteran reported continued irritability and some daytime 
intrusive thoughts related to the military, but said that he 
was able to cope with those.  He noted that his dreams 
typically involved being in a room that was too small and 
awakening with a feeling of suffocation.  It was noted that 
he had a previous sleep study that had diagnosed upper airway 
resistance, and pain with dysomnia (the inability to recall a 
correct word from memory) secondary to pain and present pain 
intensity with shoulder pain.  He also recalled a recent 
incident where he felt close to losing his temper and 
becoming physically violent when a man took his girlfriend's 
purse.

In April 2003, during an individual psychotherapy evaluation 
at the VAMC, it was noted that he had began taking Prozac.  
He complained of irritability, short-temperedness, tension 
and depression with fleeting suicidal thoughts.  He noted 
that he had gotten into an argument with his supervisor 
earlier that day, but it had not escalated to physical 
violence.  He also talked about the Iraq War and expressed 
sadness for the soldiers there and dying children; he added 
that he had recently had dreams about the Iraq War.  It was 
also noted that he had been attending anger management group 
therapy.  

VAMC treatment records dated January 2004 show that during an 
outpatient therapy group, he apologized for his "behavior 
secondary to undiagnosed PTSD and active addition."  See 
VAMC treatment records, January 2004.  

In July 2004, during an individual psychotherapy evaluation 
at the VAMC, it was noted that the Veteran was not severely 
depressed and had no reported re-experiencing symptoms of 
PTSD.  In September 2004, he was diagnosed with an anxiety 
disorder NOS with some PTSD and dysthymia.  His Axis IV 
diagnosis was again shown to be money owed for child support.  
Notes from an emergency room visit the same month show that 
he had depression that presented following four days of 
right-sided intermittent sharp chest pain.

Under the DSM-IV, for a diagnosis of PTSD, the claimant must 
have been exposed to a traumatic event in which both of the 
following were present: 1) the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and 2) the person's 
response involved intense fear, helplessness, or horror.  In 
addition, the individual must present with certain persistent 
symptoms,  such as avoidant/numbing and hyperarousal.  See 
DSM-IV.  In the present case, although the Veteran was 
diagnosed as having "some PTSD," it is unclear if the 
diagnoses of record were rendered with full consideration of 
the diagnostic criteria for PTSD.  In fact, it is unclear the 
extent to which the diagnoses were even attributed to his 
military service, as the competent medical evidence of record 
contains numerous references to his various personal 
problems, including divorce, relationship problems, 
unemployment and child support debt, but do not discuss his 
military service in regard to the diagnoses.  See VAMC 
treatment reports.

Furthermore, as previously noted, even if a clear diagnosis 
of PTSD were shown, and that diagnosis attributed to his 
military service, the evidence of record does not corroborate 
his personal participation in combat or the occurrence of any 
claimed stressor.  As such, the evidence does not support a 
claim for service connection for PTSD.

Accordingly, in the absence of combat service or 
corroboration of an in-service stressor, service connection 
for PTSD may not be granted.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as 
there is not an approximate balance of competent evidence.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


